Citation Nr: 1625653	
Decision Date: 06/27/16    Archive Date: 07/11/16

DOCKET NO.  10-22 859A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).

2.  Entitlement to service connection for numbness in all limbs, fingers and toes.

3.  Entitlement to service connection for a hernia as secondary to service-connected irregular right leaf of diaphragm.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

April Maddox, Counsel


INTRODUCTION

The Veteran had active duty service from October 1982 to July 1989.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions dated in August 2008 and April 2010 issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.  Specifically, the August 2008 rating decision, in part, denied a TDIU and denied service connection for a hernia.  The April 2010 rating decision, in part, denied service connection for numbness of all limbs, fingers, and toes.

This case was previously before the Board in April 2015.  At that time the Board adjudicated several issues, including the denial of service connection for numbness of all limbs, fingers, and toes.  The Board also remanded several other issues, including the TDIU and hernia issues, for additional development.  Notably, the April 2015 Board remand also remanded issues pertaining to service connection for varicose veins and a left foot disorder which were subsequently granted by rating decision dated in February 2016.  As such, these issues are no longer on appeal.  

Thereafter, the Veteran appealed the portion of the decision that denied service connection for numbness of all limbs, fingers, and toes to the United States Court of Appeals for Veterans Claims (Court).  In an April 2016 Joint Motion for Remand (JMR), the Secretary of VA and the Veteran (the parties) moved the Court to vacate the April 2015 decision with respect to the denial of service connection for numbness of all limbs, fingers, and toes, which was granted in an April 2016 Order.  The JMR also noted that the Veteran did not challenge the determinations in the April 2015 decision with respect to increased ratings for right hip, right leg, and left knee disabilities and/or service connection for bilateral elbow, right thigh, and pain in the colon area.

As will be discussed herein with respect to the Veteran's service connection claim adjudicated below, the Board finds that the Agency of Original Jurisdiction (AOJ) substantially complied with the remand orders such that no further action is necessary in this regard.  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998), where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002).

As was noted in the April 2015 Board decision/remand, in a June 2010 substantive appeal, the Veteran asserted that he suffered from tumors or growths on the right side of his body and suggested that such condition was caused by service.  This issue had not been adjudicated by the AOJ and the Board referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015).  A review of the claims file shows that this issue has still not been adjudicated by the AOJ.  As such, it is referred to the AOJ, once again, for appropriate action.  

The issues of entitlement to a TDIU and entitlement to service connection for numbness of the limbs are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDING OF FACT

A hernia is not shown to be causally or etiologically related to any disease, injury, or incident in service, and was not caused or aggravated by a service-connected disability.


CONCLUSION OF LAW

The criteria for service connection for a hernia have not been met.  38 U.S.C.A. §§ 1101, 1112, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2015).




REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Due Process Considerations

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).  

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the United States Court of Appeals for Veterans Claims (Court) held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: 1) Veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  	

VCAA-compliant notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the AOJ.  Id.; Pelegrini, 18 Vet. App. at 112.   See also Disabled American Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  However, the VCAA notice requirements may, nonetheless, be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  Id. 

Relevant to the service connection claim decided herein, the Board finds that VA has satisfied its duty to notify under the VCAA.  Specifically, an August 2008 letter, sent prior to the initial unfavorable decision issued in August 2008, advised the Veteran of the evidence and information necessary to substantiate his service connection claim as well as his and VA's respective responsibilities in obtaining such evidence and information.  The letter also informed the Veteran of the evidence and information necessary to substantiate his claim for service connection on a secondary basis (i.e., as secondary to his service-connected irregular right leaf of diaphragm).  The letter also advised him of the information and evidence necessary to establish a disability rating and an effective date in accordance with Dingess/Hartman, supra.  

Relevant to the duty to assist, the Veteran's available service treatment and personnel records as well as post-service VA treatment and private treatment records have been obtained and considered.  Notably, while a May 2011 VA treatment record shows that the Veteran had received VA Vocational Rehabilitation services, a January 2016 response shows that such records are unavailable.  The Veteran has not identified any other additional, outstanding records that have not been requested or obtained.  

The Veteran was afforded VA examinations in June 2013 and August 2015 in conjunction with the service connection claim on appeal.  Neither the Veteran nor his representative has alleged that the examinations pertaining to the hernia are inadequate for adjudication purposes.  Moreover, the Board finds that the June 2013 and August 2015 VA examinations and accompanying opinions are adequate to decide the issue adjudicated below as they are predicated on an interview with the Veteran; a review of the record, to include his service treatment records; and a physical examination.  The opinions proffered considered all of the pertinent evidence of record, to include the statements of the Veteran, and provided a complete rationale, relying on and citing to the records reviewed.  Moreover, the examiner offered clear conclusions with supporting data as well as reasoned medical explanations connecting the two.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) ("[A]medical opinion ... must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions").  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination and opinion regarding the issue decided herein has been met. 

As noted in the Introduction, in April 2015, the Board remanded this case for further development.  In this regard, the April 2015 remand determined that an examination was needed to determine the current nature and etiology of the Veteran's hiatal hernia and he was afforded such examination in August 2015.  The Board also directed the AOJ to obtain any outstanding VA treatment records which was accomplished in July 2015.  The Board further directed the AOJ to obtain records from VA Vocational Rehabilitation services and attempts were made to obtain these records in November/December 2015 but, as above, a January 2016 response shows that such records are unavailable.  Thereafter, the issue decided herein was readjudicated in a February 2016 supplemental statement of the case.  Therefore, the Board finds that the AOJ substantially complied with the April 2015 remand orders with respect to the Veteran's claim decided below such that no further action is necessary in this regard.  See D'Aries, supra.

Thus, the Board finds that VA has fully satisfied the duty to assist.  In the circumstances of this case, additional efforts to assist or notify the Veteran in accordance with the VCAA would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to requirements of the law does not dictate an unquestioning, blind adherence in the face of overwhelming evidence in support of the result in a particular case; such adherence would result in unnecessarily imposing additional burdens on VA with no benefit flowing to the appellant); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the appellant are to be avoided).  VA has satisfied its duty to inform and assist the Veteran at every stage in this case, at least insofar as any errors committed were not harmful to the essential fairness of the proceeding.  Therefore, he will not be prejudiced as a result of the Board proceeding to the merits of his claim.


II.  Legal Criteria

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).  Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

Direct service connection may not be granted without evidence of a current disability; in-service incurrence or aggravation of a disease or injury; and a nexus between the claimed in-service disease or injury and the present disease or injury.  Id.; see also Caluza v. Brown, 7 Vet. App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) [(table)].  

Where a Veteran served for at least 90 days during a period of war or after December 31, 1946, and manifests certain chronic diseases to a degree of 10 percent within one year from the date of termination of such service, such disease shall be presumed to have been incurred or aggravated in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.   

Alternatively, service connection may be established under 38 C.F.R. § 3.303(b) by (a) evidence of (i) the existence of a chronic disease in service or during an applicable presumption period under 38 C.F.R. § 3.307 and (ii) present manifestations of the same chronic disease, or (b) when a chronic disease is not present during service, evidence of continuity of symptomatology.  The United States Court of Appeals for the Federal Circuit clarified that the law providing for awards of service connection on the basis of continuity of symptomatology is limited to "chronic" diseases as listed under 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  

Pertinent to a claim for service connection, such a determination requires a finding of current disability that is related to an injury or disease in service.  Watson v. Brown, 4 Vet. App. 309 (1993); see also Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); Rabideau v. Derwinski, 2 Vet. App. 141, 143  (1992).  In McClain v. Nicholson, 21 Vet. App. 319, 321 (2007), the Court held that the requirement of the existence of a current disability is satisfied when a Veteran has a disability at the time he files his claim for service connection or during the pendency of that claim, even if the disability resolves prior to adjudication of the claim.  However, in Romanowsky v. Shinseki, 26 Vet.App. 289 (2013), the Court held that when the record contains a recent diagnosis of disability prior to a Veteran filing a claim for benefits based on that disability, the report of diagnosis is relevant evidence that the Board must address in determining whether a current disability existed at the time the claim was filed or during its pendency.  

Lay evidence may, in some circumstances, establish a medical diagnosis, causation or etiology, i.e., when a layperson (1) is competent to identify the medical condition, (2) is reporting a contemporaneous medical diagnosis, or (3) describes symptoms at the time which supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313 (Fed.Cir. 2009) (overruling broad holdings in Buchanan v. Nicholson, 451 F.3d 1331 (Fed.Cir. 2006) and Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (2007) that competent medical evidence is required when the determinative issue is either medical etiology or medical diagnosis).  Although a lay person is competent in certain situations to provide a diagnosis of a simple condition, a lay person is not competent to provide evidence as to more complex medical questions.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007).  

Service connection may be established on a secondary basis for a disability which is proximately due to or the result of service-connected disease or injury.  38 C.F.R. 
§ 3.310(a).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) proximately caused by or (b) proximately aggravated by a service-connected disability.  Allen v. Brown , 7 Vet. App. 439, 448 (1995) (en banc). 

The Board notes that the provisions of 38 C.F.R. § 3.310 were amended effective October 10, 2006. The new provisions state that service connection may not be awarded on the basis of aggravation without establishing a pre-aggravation baseline level of disability and comparing it to the current level of disability. 38 C.F.R. 
§ 3.310(b).  Although the stated intent of the change was merely to implement the requirements of Allen, supra, the Board finds that the new provisions amount to a substantive change to the manner in which 38 C.F.R. § 3.310 has been applied by VA in Allen-type cases since 1995.  Consequently, for the Veteran's claims that were filed prior to October 10, 2006, the Board will apply the older version of 38 C.F.R. § 3.310, which is more favorable to the Veteran as it does not require the establishment of a baseline level of disability before an award of service connection may granted.  See generally, Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir. 2003); VAOPGCPREC 7-2003.

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990). 

III.  Analysis

In this case, the Veteran alleges that he has a hernia which was caused or aggravated by his service-connected irregular right leaf of diaphragm.  The Veteran's service treatment records are negative for a hernia.  Significantly, the Veteran's May 1989 separation examination notes a normal abdomen/viscera and, in a May 1989 report of medical history, the Veteran specifically denied "stomach, liver, or intestinal trouble" and "rupture/hernia."  

Post-service treatment records show a hiatal hernia as early as October 2005.  Specifically, an October 2005 VA treatment record notes a large right posterolateral diaphragmatic hernia and an impression of a hiatal hernia was made following a May 2007 VA upper endoscopy. 

The Veteran submitted a claim for service connection for a hernia secondary to his service-connected irregular right leaf of diaphragm in April 2008.  In connection with this claim, he was afforded a VA examination in June 2013.  At that time, the examiner noted diagnoses of gastroesophageal reflux disease and hiatal hernia beginning in 2007.  The Veteran reported being diagnosed with a hiatal hernia "10 years ago" and complaining of "pain in my epigastric area when I breathe real hard and involuntary gagging all the time"  The examiner opined that the Veteran's hiatal hernia was less likely than not (less than 50 percent probability) proximately due to or the result of the Veteran's service-connected irregular right leaf of diaphragm.  As rationale for this opinion, the examiner wrote that a cause-effect relationship between hiatal hernia and irregular right leaf of diaphragm has not been established.  The examiner also cited to various medical journal articles which, purportedly, supported the examiner's rationale.  

As above, the Board remanded this case in April 2015 for additional medical examination and opinion.  Pursuant to the Board remand, the Veteran was afforded a new VA examination in August 2015.  The examiner continued a diagnosis of hiatal hernia (beginning May 2007).  In a September 2015 Social Work and Industrial Survey, it was noted that radiological documentation dated in June 1989 relates "complaint of subpulmonic or upper diaphragmatic scarring in the right 
lung base.....Patient is asymptomatic."  Review of CT (computed tomography) of chest dated in July 1995 reports an impression section stating "posterior right hemidiaphragmatic eventration containing  superiorly displaced right lobe of liver and associated mesenteric fat.  Small right lung posterior calcified pleural based scar likely secondary to previous infection or granulomatous disease."  According to the examiner, this information is consistent with a location of the eventration (opening in the diaphragm) that is anatomically distant from the area of hiatal hernias.  Hiatal hernias are found at the diaphragmatic hiatus near the center of the structure.  As such, the examiner wrote that, given the different locations of the irregular right leaf of the diaphragm (also called eventration in this medical record documentation) and the hiatal hernia, it was less likely than not that the diagnosed hiatal hernia was caused or aggravated by the Veteran's service-connected irregular right leaf of the diaphragm. 

In February 2016 correspondence, the Veteran wrote that his physician told him that it was possible to incur a hiatal hernia because of the strain of the constant gagging of phlegm due to his irregular right leaf of diaphragm.  However, there is no documented medical opinion of such in the claims file.  

Initially, while not contended by the Veteran, the claim must be denied on a direct basis.  First, service treatment records are negative for a hernia and the separation history and physical examination in May 1989 identified no physical abnormalities of the abdomen, and there were no complaints of a hernia.  Rather, the earliest evidence of a hernia is dated in October 2005.  Moreover, there is no medical opinion linking the Veteran's hiatal hernia to service on a direct basis. 

The Board also finds that service connection for a hernia as secondary to the Veteran's service-connected irregular right leaf of diaphragm is not warranted.  In this regard, both the June 2013 and September 2015 opinions indicate that there is no relationship between a hiatal hernia and irregular right leaf of diaphragm and the September 2015 opinion explained that the reason for this is due to the different locations of the irregular right leaf of the diaphragm (also called eventration in this medical record documentation) and the hiatal hernia.  As the September 2015 VA examiner offered a clear conclusion with supporting data as well as a reasoned medical explanation connecting the two, the Board accords great probative weight to this opinion.  See Nieves-Rodriguez, supra; Stefl, supra.

While the Veteran contends that his hiatal hernia is secondary to his service-connected irregular right leaf of diaphragm, the Board accords his statements regarding the etiology of these disorders little probative value as he is not competent to opine on such complex medical questions.  Specifically, where the determinative issue is one of medical causation, only those with specialized medical knowledge, training, or experience are competent to provide evidence on the issue.  See Jones v. West, 12 Vet. App. 460, 465 (1999).  In this regard, the question of causation and aggravation of a hernia involves a medical subject concerning an internal physical process extending beyond an immediately observable cause-and-effect relationship.  As such, the question of etiology in this case may not be competently addressed by lay evidence, and the Veteran's own opinion is nonprobative evidence.  See Jandreau, supra; see also Woehlaert v. Nicholson, 21 Vet. App. 456 (2007) (although the claimant is competent in certain situations to provide a diagnosis of a simple condition such as a broken leg or varicose veins, the claimant is not competent to provide evidence as to more complex medical questions).  In addition, even if the Veteran was competent to provide such an opinion, the reasoned conclusions of a medical professional are more probative than the Veteran's lay assertions.  The examiners have medical training, experience, and education that the Veteran is not shown to have.

Therefore, based on the foregoing, the Board finds that service connection for a hernia is not warranted on either a direct or secondary basis.  In reaching this decision, the Board has considered the applicability of the benefit of the doubt doctrine.  However, the preponderance of the evidence is against the Veteran's claim of entitlement to service connection a hernia.  As such, that doctrine is not applicable in the instant appeal, and his claim must be denied.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert, supra.


ORDER

Service connection for a hernia is denied.  


REMAND

In the April 2015 Board decision, the Board noted that an October 2005 treatment
note shows that the Veteran reported experiencing numbness twice a month in his
fingers, toes and mouth and contains a diagnosis of "numbness-unsure etiology."
The Board also found the Veteran competent to report his own symptoms on matters within his personal knowledge.  The Board acknowledged that the Veteran had not been provided a medical examination regarding his claim for service connection for numbness in all limbs, fingers and toes, but determined that an examination was not necessary because the Veteran did not have a current diagnosis of a disability manifested as numbness in all limbs, fingers and toes nor is there any lay or clinical evidence documenting symptoms indicative of a disability manifested as numbness in all limbs, fingers and toes. 

The April 2016 JMR found that the Board did not adequately address whether a VA examination was warranted to evaluate the etiology of Veteran's numbness in all limbs, fingers and toes.  Specifically, the JMR noted that an actual diagnosis of a current disability is not required in order to warrant a VA examination in accordance with McLendon v. Nicholson, 20 Vet.App. 79, 81 (2006).  Rather, an
examination must be provided when, inter alia, there is competent evidence of a
current disability or persistent or recurrent symptoms of a disability.  See McLendon, 20 Vet.App. at 81.  The April 2016 JMR found that the Board did not adequately address whether the October 2005 treatment note referenced above
demonstrated persistent or recurrent symptoms of a disability manifested by
numbness in all limbs, fingers and toes, and if so, whether a VA examination was
warranted to address the etiology of this condition as required by McLendon.  Given the above, the Board finds that the Veteran should be afforded a VA examination to determine whether he has had a disability manifested by numbness in all limbs, fingers and toes at any point during the pendency of this appeal.  

With regard to the TDIU issue, the Board previously remanded this issue for a Social and Industrial Survey to ascertain the impact of the Veteran's service-connected disabilities on his ordinary activities, to include his employability.  Specifically, the examiner was requested to:

provide a full description of the effects, to include all associated limitations, of the Veteran's service-connected disabilities on his ordinary activities, to include his employability, taking into consideration his level of education, special training, and previous work experience, but not his age or any impairment caused by nonservice-connected disabilities. 

Pursuant to the April 2015 Board remand, the Veteran was afforded a Social and Industrial Survey in September 2015.  This survey noted that the Veteran previously worked as a telecommunication specialist but had been unemployed for the past five to ten years.  It was noted that the Veteran was unable to work and stated that his service-connected knee disability prevented him from getting a job at Robins Air Force Base and that he previously worked in maintenance (for approximately six months) but was eventually let go due to absenteeism related to his knee problems.  

Unfortunately, the September 2015 examiner did not provide an opinion regarding the impact of the Veteran's service-connected disabilities on his ordinary activities, to include his employability as was requested in the April 2015 remand.  In Stegall, supra, the Court held that "where... the remand orders of the Board... are not complied with, the Board itself errs in failing to insure compliance."  Given that the September 2015 social and industrial survey does not provide the opinion requested in the April 2015 remand, another remand is necessary to obtain such an opinion.  

Finally, a review of the claims file includes VA treatment records dated through June 2014 but nothing since June 2014.  While on remand, the Veteran should be given an opportunity to identify any VA or non-VA healthcare provider who has treated him for his claimed numbness of the limbs.  Thereafter, all identified records should be obtained for consideration in his appeal, to include VA treatment records dated since June 2014.  

Accordingly, the case is REMANDED for the following action:

1. Request that the Veteran identify any VA or non-VA healthcare provider who has treated him for his claimed numbness of the extremities.  After securing any necessary authorization from him, obtain all identified treatment records, to include all outstanding VA treatment records dated from June 2014 to the present.  

2.  After completing the above, the Veteran should be afforded a VA examination to determine the current nature and etiology of his claimed numbness of the extremities.  The record should be made available to, and be reviewed by, the examiner.

(A)  The examiner should identify all current diagnoses referable to numbness of the extremities.  In offering such opinion, the examiner should consider the October 2005 treatment note showing that the Veteran reported experiencing numbness twice a month in his fingers, toes and mouth and contains a diagnosis of "numbness-unsure etiology."

(B)  If the Veteran has a current diagnosis of a disability manifested by numbness of the extremities, the examiner should offer an opinion as to whether it is at least likely as not (50 percent or greater probability) that such are related to his service, to include a service-connected disability. 

Any opinion expressed should be accompanied by a rationale. 

3.  Thereafter, return the claims file to the VA examiner who conducted the Veteran's September 2015 VA Social and Industrial Survey.  If the September 2015 VA Social and Industrial Survey examiner is not available, the claims file should be provided to an appropriate individual so as to render the requested opinion.  The need for an additional examination of the Veteran is left to the discretion of the individual selected to write the addendum opinions.

After reviewing the record, the examiner should ascertain the impact of the Veteran's service-connected disabilities on his ordinary activities, to include his employability. 

In this regard, the surveyor should provide a full description of the effects, to include all associated limitations, of the Veteran's service-connected disabilities on his ordinary activities, to include his employability, taking into consideration his level of education, special training, and previous work experience, but not his age or any impairment caused by nonservice-connected disabilities. 

The rationale for any opinion offered should be provided.

4.  Readjudicate the appeal.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
R. FEINBERG
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


